ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Chugach Federal Solutions, Inc.               ) ASBCA Nos. 63192, 63193
                                              )
Under Contract No. FA5000-13-C-0005           )

APPEARANCES FOR THE APPELLANT:                   Douglas L. Patin, Esq.
                                                 Lisa A. Markman, Esq.
                                                  Bradley Arant Boult Cummings LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Jeffrey P. Hildebrant, Esq.
                                                  Deputy Chief Trial Attorney
                                                 Josephine R. Farinelli, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 27, 2022



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 63192, 63193, Appeals of Chugach
Federal Solutions, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 28, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals